Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Claims 16, 20, 24-26, 29 and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/8/21.

Claim Objections
Claims 17-19, 21-23, 27 and 28 are objected to because of the following issues:  claim 17, step (i)(B) recites “at least one substantially amorphous matrix polymer composition.”   Subsequently, claim 17 and dependent claims use inconsistent language to refer to the “at least one substantially amorphous matrix polymer composition.”  For example, see claim 17: “the at least one matrix polymer composition” and “the matrix polymer composition.”  The applicant MUST use consistent language throughout the claims to refer to this limitation. Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 is entirely unclear at least because it recites steps already claimed in claim 17.  For example, steps (i), (ii), (iii) (a) and (iv) have already been recited. The examiner will assume that these limitations do not further limit the process. Additionally, “a fibre-reinforced composite,” “a temperature (T3)” “a mold” and “a molded body” do not properly refer back to the previously recited limitations.  
It is not clear if a “first mold surface temperature (T4)” in claim 22 is the same as the previously recited “first mold temperature.”
Claim 21 is indefinite because the claim repeats “above the glass transition temperature (Tg) of the at least one substantially amorphous matrix polymer composition (B).”
As to claim 27, the limitation “carbon-fibre look” is indefinite because the specification does not recite a characteristic that defines a carbon-fibre “look.”
As to claim 27, it is not clear if “a molded body” is the same or different than the previously recited molded body. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-19, 21-23 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enneking et al. (US 2009/0139642) in view of Grefenstein et al. (US 2005/0233130)

As to claims 17, 19, 21 and 23, Enneking discloses process for thermoforming a fibre-reinforced composite (K) to a molded body (M) wherein the process comprises at least the following steps: (i) providing a fibre-reinforced composite 100; (ii) heating the fibre-reinforced composite to a temperature (T3) of 200 deg C at which the at least one substantially matrix polymer composition is substantially softened (para 10, 19); (iii) thermoforming the fibre-reinforced composition in a mold at a mold surface temperature (T4) od 200 deg C (para 10) in order to obtain a molded body (M) (para 10); and (iv) releasing the molded body (M) from the mold (para 8-11, 19-27, 34-35), wherein the mold surface temperature (T4) is above the glass transition temperature (Tg) of the at least one substantially amorphous matrix polymer composition (para 19).

While Enneking discloses that the fibre-reinforced composite comprises continuous fibers (para 22-23) and a copolymer of styrene and acrylonitrile, Enneking fails to discloses the claimed percent composition of the fibers and matrix as well as the physical properties of the matrix. 


Grefenstein discloses a fibre-reinforced composite for use in thermoforming, said composite comprising 50 wt% of at least one continuous fibrous reinforcement material (para 114, 6) and (B) less than 50 wt.-%, based on the total weight of the fibre-reinforced composite, of at least one substantially amorphous matrix polymer composition, wherein the at least one matrix polymer composition (B) comprises: (B1) 60 to 80 wt.-%, based on the total weight of the matrix polymer composition (B), of at least one copolymer of styrene and/or a-methyl styrene and acrylonitrile having a number average molecular weight Mn of 30,000 to 100,000 g/mol (para 3, 17, 61-80, 134); and (B2) 20 to 40 wt.-%, based on the total weight of the matrix polymer composition (B), of at least one copolymer of styrene, acrylonitrile, maleic anhydride, and/or maleic acid (para 81-89; para 1-6).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the Enneking such that the fibre-reinforced composite has the composition recited in claim 17 as taught by Grefenstien above as such a modification improves surface quality at high temperatures (para 15). 

As to the claimed glass transition temperature and MVR, since the fibre-reinforced composite has the same composition as applicant’s, the same physical properties are inherently present.  MPEP 2112. 

As to claim 18, the T3 temperature is below the decomposition temperature of the polymer composition because the polymer does not decompose during processing. 

As to claim 22, Enneking discloses reducing the temperature of the mold surface to a second mold surface temperature (T5) below the glass transition temperature (Tg) of the least one substantially amorphous matrix polymer composition (para 35).  Since the modified method detailed above yields the same Tg and mold surface temperature as claimed by applicant, one of ordinary skill in the art would understand the first mold surface temperature to be at least 10 to 50°C above the glass transition temperature of the at least one substantially amorphous polymer composition (B) and the second mold surface temperature (T5) is at least 5°C below the glass transition temperature (Tg) of the at least one substantially amorphous polymer composition (B).

As to claim 27, the molded body is a molded body having a carbon-fibre look and wherein no post-processing is required (para 35-36). 
As to claim 28, the process for the thermoforming of the molded body is carried out directly following the process for the preparation of the fibre-reinforced composite (para 35).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038. The examiner can normally be reached Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748